Wales?., J.
This suit was brought by Cundiff in the District Court of Robertson county, December 18, 1857. Numerous parties were made defendants, and the case wore along until about the year 1869, before a final judgment was entered. Several changes had taken place in the parties, which it is unnecessary to notice.
The plaintiff in error appears to be the heir at law of Jones Hearne, deceased, who was the sole devisee of S. R. Hearne, de*66ceased. Pending the suit ffm. H. Cundiff appears to have sold his interest in the lands which were the subject of the action to the defendants in error; and on motion to the court, or petition,. . they were permitted to he made parties- plaintiff instead of Cundiff. In this the court erred. The rights Of the parties were fixed at the commencement of the action; and no sale by the plaintiff, pendente lite, could entitle his vendees of right to be made parties plaintiff; nor “could it exonerate him from the responsibilities of his suit. In Lee v. Salinas, 35 Texas- R., 497, the court say : “ The title at the time of the demise laid, or the commencement of the action, is the question to'be tried.”
“ Pendente lite nihil innoveterP If Cundiff had a title at the commencement of his action, on which he should have recovered, and had prosecuted it to a recovery, the judgment would -have enured to the benefit of his vendees. The sound reason and necessity of this rule is so apparent that at least ©very intelligent member of the profession must at once see it. Were it not so, a responsible plaintiff could bring his suit, and after years of litigation and large bills of cost had been incurred, seeing that his action would determine adversely, he has only to sell out to an irresponsible person, who may be made'plaintiff, and no recovery of costs can be had to compensate the defendant for his heavy outlays, or pay the officers of court their costs in the course of litigation.
But it was error in the court below, without a proper showing, to permit the plaintiff in error to be made defendant. The- legal representatives of Jones Hearne, deceased, were the. persons to be-made- parties. ■ In certain cases .the heir is the proper party, as by the common law of England, where the lands of a decedent must descend to the heir, free of any ancestral encumbrance; but, by? our • law of descents, lands and ‘ personalty are treated pretty much in tbe same manner, and until tbe court wa3 satisfied that there, was, no administration on the estate of Jones Hearne, Asaline Hearne was not a proper party.
*67■ The judgment in this case is void for uncertainty. There is no such description of the land as would ever enable the sheriff to put a party in possession of that particular part of the six league grant, which the judgment is intended to pass title to. The judgment of the district court is reversed, and the cause dismissed. The plaintiff in error is to recover her costs in this, and in the district court, against Wm. H. Cundiff, the only plaintiff below whom this court can recognize.
Reversed and dismissed.